ICJ_055_FisheriesJurisdiction_GBR_ISL_1972-08-17_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN
IRELAND ». ICELAND)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

ORDER OF 17 AUGUST 1972

1972

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À LA COMPÉTENCE
EN MATIÈRE DE PÊCHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
DIRLANDE DU NORD c. ISLANDE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 17 AOÛT 1972
Official citation:

Fisheries Jurisdiction (United Kingdom of Great Britain and Northern
Ireland v. Iceland), Interim Protection, Order of 17 August 1972, I.C.J,
Reports 1972, p. 12.

Mode officiel de citation:

Compétence en matière de pêcheries { Royaume-Uni de Grande-Bretagne
et d'Irlande du Nord c. Islande), mesures conservatoires, ordonnance du
17 août 1972, C.L.J. Recueil 1972, p. 12.

 

Sales number 6
N° de vente: 3 6

 

 
17 AUGUST 1972

ORDER

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN
IRELAND v. ICELAND)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

AFFAIRE RELATIVE A LA COMPETENCE EN
MATIERE DE PECHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
D'IRLANDE DU NORD c. ISLANDE)

DEMANDE EN INDICATION DE MESURES CONSERVATOIRES

17 AOÛT 1972

ORDONNANCE
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1972 1972

17 août
Rôle général
n° 55
17 août 1972

AFFAIRE RELATIVE À LA COMPÉTENCE
EN MATIÈRE DE PECHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
D'IRLANDE DU NORD c. ISLANDE)

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES

ORDONNANCE

Présents: Sir Muhammad ZAFRULLLA KHAN, Président; M. AMMOUN,
Vice-Président; sir Gerald FITZMAURICE, MM. PADILLA NERVO,
FORSTER, GROS, BENGZON, PETREN, LACHS, ONYEAMA, DILLARD,
[GNACIO-PINTO, DE CASTRO, MOROZOV, JIMENEZ DE ARECHAGA,
juges: M. AQUARONE, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour,
Vu l’article 61 du Règlement de la Cour,

Vu la requéte enregistrée au Greffe de la Cour le 14 avril 1972, par
laquelle le Royaume-Uni de Grande-Bretagne et d'Irlande du Nord a
introduit une instance contre la République d'Islande au sujet d’un
COMPETENCE PECHERIES (ORDONNANCE 17 VIET 72) 13

différend portant sur l'extension de sa compétence en matière de péche-
ries annoncée par le Gouvernement islandais et par laquelle le Gouverne-
ment du Royaume-Uni a prié la Cour de dire que la prétention de
l'Islande d'étendre sa zone de compétence exclusive sur les pêcheries
autour de l'Islande jusqu'à 50 milles marins n'est pas fondée en droit
international,

Rend l'ordonnance suivante:

1. Vu la demande datée du 19 juillet 1972 et enregistrée au Greffe le
même jour, par laquelle le Gouvernement du Royaume-Uni, en invoquant
l’article 41 du Statut et l'article 61 du Règlement, a prié la Cour d'in-
diquer, en attendant l'arrêt définitif en l'affaire dont Ja Cour a été saisie
par la requête du 14 avril 1972, les mesures conservatoires suivantes:

«a) le Gouvernement islandais s'abstiendra de mettre en applica-
tion la réglementation visée au paragraphe 4 [de la demande]
et de prendre toute autre mesure qui entraverait ou menacerait
d'entraver l'activité de pêche des navires immatriculés au
Royaume-Uni au-delà de la limite de 12 milles fixée de commun
accord par les Parties dans l'échange de notes du 11 mars 1961
entre le Gouvernement du Royaume-Uni et le Gouvernement
islandais (reproduit à l'annexe A de la requête):

b) le Gouvernement islandais s’abstiendra de p':ndre ou de
menacer de prendre, soit sur son territoire, y compris les ports
et les eaux territoriales, soit en deçà de Ja limite de 12 milles ou
en tout autre lieu, des mesures de quelque ordre que ce soit qui,
frappant des navires immatriculés au Royaume-Uni ou des
personnes ayant un lien avec ceux-ci, auraient pour but ou pour
effet de porter atteinte a la liberté de ces navires de pécher au-
delà de ladite limite de 12 milles;

c) conformément à l'alinéa a) ci-dessus, les navi'es immatriculés
au Royaume-Uni seront libres de pêcher comme auparavant
dans toutes les parties de la haute mer au-delà de la limite de
12 milles, sous réserve des arrangements qui pourraient être
conclus entre le Gouvernement du Royaume-Uniet le Gouverne-
ment islandais dans les conditions indiquées au paragraphe 21 b)
de la requête; cependant le Gouvernement du Royaume-Uni
veillera à ce que lesdits navires ne prennent pas plus de 185 000
tonnes métriques de poisson chaque année dans la zone maritime
islandaise, qui a été définie par le Conseil international pour
l'exploration de la mer comme région Va et qui est ainsi désignée
sur la carte figurant à l'annexe B2 [jointe à la demande};

d) le Gouvernement du Royaume-Uni et le Gouvernement islan-
dais devront l'un et l'autre s'efforcer d'éviter que puissent se
créer des situations qui seraient incompatibles avec les mesures

5
COMPETENCE PÊCHERIES (ORDONNANCE 17 VIII 72) 14

énoncées ci-dessus et qui seraient de nature à aggraver ou à
étendre le différend dont la Cour est saisie, et

e) conformément aux mesures énoncées ci-dessus, le Gouverne-
ment du Royaume-Uni et le Gouvernement islandais devront
Pun et l’autre veiller à éviter tout acte qui risquerait de porter
atteinte au droit de l'autre Partie à obtenir l'exécution de tout
arrêt que la Cour pourrait rendre ultérieurement sur le fond de
l'affaire »:

2. Considérant que le dépôt de la requête introductive d'instance a été
notifié au Gouvernement islandais le jour même et qu'il lui a été simul-
tanément transmis copie de la requête par courrier aérien;

3. Considérant que les conclusions formulées dans la demande en in-
dication de mesures conservatoires ont été communiquées au Gouverne-
ment islandais le jour même du dépôt de cette demande par télégramme
du 19 juillet 1972, qu'il lui a été simultanément transmis copie de la
demande par courrier aérien exprès et qu'il était indiqué dans le télé-
gramme et dans la lettre que, conformément à l'article 61, paragraphe 8,
du Règlement, la Cour était disposée à recevoir les observations écrites
du Gouvernement islandais au sujet de la demande et ouvrirait la procé-
dure orale le I" août 1972 à 10 heures pour entendre les observations des
Parties sur la demande;

4. Considérant que, d'après la requête introductive d'instance, la
compétence de la Cour est fondée sur l'article 36, paragraphe |, du
Statut et sur un échange de notes entre les Gouvernements de l'Islande et
du Royaume-Uni en date du 11 mars 1961;

5. Considérant que, par lettre du ministre des Affaires étrangères
d'Islande datée du 29 mai 1972 et reçue au Greffe le 31 mai 1972, le
Gouvernement islandais a affirmé que l'accord constitué par l'échange
de notes du 11 mars 1961 n'avait pas un caractère permanent, qu'il avait
entièrement atteint son but et son objet, qu’il n'était plus applicable et
qu'il avait pris fin; qu'à la date du 14 avril 1972 la Cour ne pouvait trouver
dans son Statut aucun fondement pour l'exercice de sa compétence en
l'affaire; et que le Gouvernement islandais, considérant que les intérêts
vitaux du peuple islandais étaient en jeu, n’était pas disposé à attribuer
compétence à la Cour et ne désignerait pas d'agent:

6. Considérant que, par télégramme du 28 juillet 1972 reçu au Greffe
de la Cour le 29 juillet, le ministre des Affaires étrangères d'Islande, après
avoir dit à nouveau que la Cour ne pouvait trouver dans son Statut
aucun fondement pour l'exercice de sa compétence dans l’affaire visée
par la requête du Royaume-Uni, a déclaré que la demande de mesures
conservatoires était sans fondement et que, sans préjudice d'aucun des
arguments qu’il avait antérieurement formulés, le Gouvernement islan-
dais s’opposait tout particulièrement à l'indication par la Cour de me-
sures conservatoires, en vertu de l’article 41 du Statut et de l’article 61 du
Règlement, en la présente affaire dans laquelle aucun fondement de la
compétence n'est établi:
COMPETENCE PÊCHERIES (ORDONNANCE 17 VIII 72) 15

7. Considérant qu'à l'ouverture de Paudience publique, qui avait été
fixée au 1° août 1972, étaient présents devant la Cour l’agent du Gouver-
nement du Royaume-Uni, ainsi que les avocats et les autres conseils
dudit Gouvernement;

8. Ayant entendu en ses observations sur la demande de mesures
conservatoires le très honorable sir Peter Rawlison, Q.C., membre du
Parlement, Attorney-General, au nom du Gouvernement du Royaume-
Uni;

9. Constatant que le Gouvernement islandais ne s’est pas fait repré-
senter à l'audience;

10. Ayant pris connaissance des réponses écrites faites le 3 août 1972
par l'agent du Gouvernement du Royaume-Uni à des questions à lui
posées par la Cour le 2 août 1972 sur deux points soulevés dans les
observations orales;

11. Considérant que, selon la jurisprudence de la Cour et de la Cour
permanente de Justice internationale, la non-comparution de l’une des
parties ne saurait en soi constituer un obstacle à l'indication de mesures
conservatoires, pour autant que la possibilité de faire entendre leurs
observations à ce sujet ait été donnée aux parties;

*

12. Considérant que, dans son télégramme du 28 juillet 1972, le
Gouvernement islandais a affirmé que la requête du 14 avril 1972 intéresse
uniquement la situation juridique des deux Etats et non la situation
économique de certaines entreprises privées ou d’autres intérêts dans
l'un de ces Etats et que, par cette observation, il semble mettre en doute
le lien qui doit exister, en vertu de l'article 61, paragraphe 1, du Règle-
ment, entre une demande en indication de mesures conservatoires et la
requête initiale;

13. Considérant que, dans sa requête introductive d'instance, le
Gouvernement du Royaume-Uni, en priant la Cour de dire que l’exten-
sion de la compétence de l'Islande en matière de pêcheries n’est pas
valable, a demandé en fait à la Cour de déclarer que les mesures d’exclu-
sion des navires de pêche étrangers envisagées par l'Islande ne sont pas
opposables aux navires de pêche immatriculés au Royaume-Uni;

14. Considérant que la thèse du demandeur suivant laquelle ses navires
ont le droit de continuer à pratiquer la pêche dans la zone de 50 milles
marins ci-dessus mentionnée constitue l’un des éléments de l’objet du
différend soumis à la Cour et que la demande en indication de mesures
conservatoires destinée à protéger ce droit est donc directement liée à
la requête déposée le 14 avril 1972:

15. Considérant que, lorsqu'elle est saisie d’une demande en indication
de mesures conservatoires, la Cour n’a pas besoin, avant d'indiquer ces
mesures, de s’assurer de manière concluante de sa compétence quant au
fond de l'affaire, mais qu'elle ne doit cependant pas appliquer l’article
41 du Statut lorsque son incompétence au fond est manifeste;
COMPETENCE PÊCHERIES (ORDONNANCE 17 VIII 72) 16

16. Considérant que lavant-dernier alinéa de l'échange de notes
entre les Gouvernements de lIslande et du Royaume-Uni en date du
If mars 1961 a la teneur suivante:

«Le Gouvernement islandais continuera de s’employer à mettre
en œuvre la résolution de l'Althing en date du 5 mat 1959 relative à
l'élargissement de la juridiction sur les pêcheries autour de l'Islande
mais notifiera six mois à l'avance au Gouvernement du Royaume-
Uni toute mesure en ce sens; au cas où surgirait un différend en la
matière, la question sera portée, à la demande de lune ou l'autre
partie, devant la Cour internationale de Justice »;

17. Considérant que cette disposition, dans un instrument émanant des
deux Parties au différend, se présente comme constituant prima facie une
base sur laquelle la compétence de la Cour pourrait être fondée;

18. Considérant que le grief indiqué dans la requête du Royaume-Uni
est que le Gouvernement islandais a annoncé son intention d'étendre
unilatéralement à dater du 1% septembre 1972 sa juridiction exclusive
sur les pêcheries autour de l'Islande à une distance de 50 milles marins
à partir des lignes de base mentionnées dans l'échange de notes de 1961:
et que le Gouvernement islandais a promulgué un règlement à cet effet le
14 juillet 1972;

19. Considérant que la thèse exposée par le Gouvernement islandais
dans sa lettre du 29 mai 1972 et selon laquelle la clause précitée des notes
échangées le 11 mars 1961 est devenue caduque devra, le moment venu,
être examinée par la Cour;

20. Considérant qu'une décision rendue au cours de la présente
procédure ne préjuge en rien la compétence de la Cour pour connaître
du fond de l'affaire ni aucune question relative au fond lui-même et qu'elle
laisse intact le droit du défendeur de faire valoir ses moyens tant sur la
compétence que sur le fond:

21. Considérant que le droit pour la Cour d'indiquer des mesures
conservatoires, prévu à l’article 41 du Statut, a pour objet de sauvegarder
les droits des parties en attendant que la Cour rende sa décision, qu’il
présuppose qu'un préjudice irréparable ne doit pas être causé aux droits
en litige devant le juge et qu'aucune initiative concernant les mesures
litigieuses ne doit anticiper sur l'arrêt de la Cour;

22. Considérant que la mise en application immédiate de son règlement
par l'Islande, en anticipant sur l'arrêt de la Cour, porterait préjudice
aux droits invoqués par le Royaume-Uni et nuirait à la possibilité de
leur rétablissement intégral au cas où la Cour se prononcerait en sa
faveur:

23. Considérant qu'il faut également ne pas oublier que la nation islan-
daise est exceptionnellement tributaire de ses pêcheries côtières pour sa
subsistance et son développement économique, ainsi que le Royaume-
Uni l'a reconnu dans la note adressée le 11 mars 1961 au ministre des
Affaires étrangères d'Islande:
COMPETENCE PÊCHERIES (ORDONNANCE 17 VIII 72) 17

24. Considérant que, de ce point de vue, il faut tenir compte de la

nécessité de la conservation des stocks de poisson dans la région de
l'Islande ;
. 25. Considérant que les prises de poisson des navires du Royaume-
Uni dans cette région ont été au total de 164 000 tonnes métriques en
1970 et de 207 000 tonnes métriques en 1971; et que le chiffre de 185 000
tonnes métriques dont le Gouvernement du Royaume-Uni a fait état dans
sa demande en indication de mesures conservatoires est fondé sur la
moyenne annuelle des prises pour la période 1960-1969;

26. Considérant que, de l'avis de la Cour, pour refléter la situation
actuelle en ce qui concerne la pêche des diverses espèces de poisson dans
la région de l'Islande, la moyenne des prises doit, aux fins des mesures
conservatoires, être établie d’après les données statistiques dont dispose
la Cour pour les cinq années 1967-1971, ce qui donne un chiffre approxi-
matif de [70 000 tonnes métriques,

En conséquence,
La Cour,

pat quatorze voix contre une,

1) Indique à titre provisoire, en attendant son arrêt définitif dans l’ins-
tance introduite le 14 avril 1972 par le Gouvernement du Royaume-
Uni contre le Gouvernement islandais, les mesures conservatoires sul-
vantes tendant à ce que:

a) le Royaume-Uni et la République d'Islande veillent l'un et l'autre à
éviter tout acte qui risquerait d’aggraver ou d'étendre le différend
dont la Cour est saisie;

b) le Royaume-Uni et la République d'Islande veillent l'un et l'autre
à éviter tout acte qui risquerait de porter atteinte au droit de
l’autre Partie à obtenir l'exécution de tout arrêt que la Cour
pourrait rendre sur le fond de l'affaire:

c) la République d'Islande s'abstienne de toute mesure visant à
appliquer le règlement du 14 juillet 1972 aux navires immatriculés
au Royaume-Uni et péchant dans les eaux avoisinant l'Islande
au-delà de la zone de pêche de 12 milles;

d) la République d'Islande s'abstienne d'appliquer, à l'encontre des
navires immatriculés au Royaume-Uni, de leurs équipages ou des
autres personnes intéressées, des sanctions administratives, judi-
ciaires ou autres ou toute autre mesure, pour le motif que ces
navires ou ces personnes auraient pêché dans les eaux avoisinant
l'Islande au-delà de la zone de pêche de 12 milles;

e) le Royaume-Uni veille à ce que les prises annuelles des navires
immatriculés sur son territoire ne dépassent pas 170 000 tonnes
métriques de poisson dans la zone maritime islandaise que le
Conseil international pour l'exploration de la mer a définie comme
région Va:
COMPETENCE PÊCHERIES (ORDONNANCE 17 VIII 72) 18

f} le Gouvernement du Royaume-Uni communique au Gouverne-
ment islandais et au Greffe de la Cour tous renseignements utiles,
les décisions publiées et les arrangements adoptés en ce qui
concerne le contrôle et la réglementation des prises de poisson
dans la région.

2) A moins qu'elle n'ait auparavant rendu son arrêt définitif en l'affaire,
la Cour réexaminera la question en temps voulu, avant le 15 août
1973, à la demande de l’une ou l’autre Partie en vue de décider s'il y
a lieu de maintenir ces mesures, de les modifier ou de les rapporter.

Fait en anglais et en français, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le dix-sept août mil neuf cent soixante-douze, en
quatre exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement de la
République d'Islande, au Gouvernement du Royaume-Uni de Grande-
Bretagne et d'Irlande du Nord et au Secrétaire général de l'Organisation
des Nations Unies pour transmission au Conseil de sécurité.

Le Président de la Cour,
{ Signé) ZAFRULLA KHAN.

| Le Greffier de la Cour,
(Signé) S. AQUARONE.

M. AMMOUN, Vice-Président, et MM. Forster et JIMENEZ DE ARE-
CHAGA, juges, font la déclaration commune suivante:

Nous avons voté en faveur de l'ordonnance compte tenu du fait que
les problèmes graves du droit de la mer contemporain qui se posent en
Pespéce relèvent du fond, ne sont pas en cause au stade actuel de la
procédure et ne sont abordés en aucune façon par l'ordonnance. Lors-
qu'elle indique des mesures conservatoires, la Cour ne doit tenir compte
que d’un élément, à savoir si les mesures prises par l’une des Parties alors
qu'une instance est pendante risquent de porter un préjudice irrémédiable
aux droits qui sont revendiqués devant la Cour, sur lesquels celle-ci serait
appelée à se prononcer. Il s'ensuit qu'un vote en faveur de l'ordonnance
ne peut avoir la moindre incidence sur la validité ou l'absence de validité
des droits qu'elle vise à protéger ni sur les droits revendiqués par un
Etat riverain tributaire des réserves de poissons de son plateau con-
tinental ou d'une zone de pêche. Ces questions de fond ne sont aucune-

10
COMPETENCE PECHERIES (ORDONNANCE 17 VIII 72) 19

ment préjugées puisque la Cour les examinera le cas échéant si elle se
déclare compétente, après avoir donné aux Parties l’occasion de faire
valoir leurs arguments.

M. PADILLA NERVO, juge, joint à l'ordonnance l'exposé de son opinion
dissidente.

(Paraphé) Z. K.
(Paraphé) S. A.

ll
